Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 26, 2020 has been considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities: “wherein filter bank comprises” should be “wherein the filter bank comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, it is unclear whether the slash in “ensemble channel/echo data” in line 2 of the claim means “ensemble channel AND echo data” or “ensemble channel OR echo data”. Claim 1 also recites the 
Claim 3 recites the limitation "at least one echo data output of the plurality thereof". There is insufficient antecedent basis for the limitation “the plurality thereof” in the claim.
For claim 8, “best spatial coherence” is defined as the “best spatial coherence” in the claim, so “wherein the best spatial coherence value is a highest and best spatial coherence value among the set of spatial coherence values” should be “wherein the best spatial coherence value is a highest among the spatial coherence values” to remove the circular logic. The claim also recites the limitation “the set of spatial coherence values”. There is insufficient antecedent basis for this limitation in the claim.
For claim 15, it is unclear whether the slash in “ensemble channel/echo data” means “ensemble channel AND echo data” or “ensemble channel OR echo data”. The claim also recites the limitation “the echo data” in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim because the previous antecedent is “channel/echo data” in line 3 of the claim. It is also unclear whether the “a plurality thereof” in line 6 of the claim refers to the clutter filters or the echo data. For claim 15, “best spatial coherence” is defined as the “best spatial coherence” in the claim, so “the best spatial coherence value is a highest and best spatial coherence value among the plurality of spatial coherence values” should be “the best spatial coherence value is a highest among the plurality of spatial coherence values” to remove the circular logic.
Claim 16 recites the limitation "the…velocity estimates". There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the spatial coherence" in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim. The examiner suggests that “the spatial coherence” should be the “best spatial coherence”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20150272551 A1, published October 1, 2015) in view of Clark (US 20050054931 A1, published March 10, 2005), hereinafter referred to as Jung and Clark, respectively.
Regarding claim 1, Jung teaches an ultrasound system (Fig. 1, ultrasonic image system) comprising: 
a transducer configured to acquire ensemble channel/echo data (Fig. 2-3; see pg. 4, col. 1, para. 0051 – “...transducers 31a to 31n that include a plurality of piezoelectric elements to receive the reflected ultrasonic signal...”); 
a processor (Fig. 3-4; see pg. 5, col. 1, para. 0058 – “In the embodiment in FIGS. 3 and 4, the correlation unit, the label unit or the filter unit are illustrated as independent elements, and also be integrated into a single processor or processing device.”) configured to 
(1) calculate a spatial coherence value from each of the plurality of echo data outputs (Fig. 1; see pg. 2, col. 2, para. 0031 – “...an operation of calculating spatial correlation based on the time-delayed reception ultrasonic signal received by the ultrasonic elements of the transducer (P12); an operation of forming a spatial coherence matrix from the calculated spatial correlation (P13)...”), and 
(2) compare the spatial coherence values of the plurality of echo data outputs (Fig. 1; see pg. 2, col. 2, para. 0031 – “...an operation of calculating spatial correlation based on the time-delayed reception ultrasonic signal received by the ultrasonic elements of the transducer (P12); an operation of forming a spatial coherence matrix from the calculated spatial correlation (P13)...” where the comparing the spatial coherence values is equated to calculating the spatial correlation of the spatial coherence values; see pg. 3, col. 1, para. 0035 – “If a 2D matrix (matrix I) related to spatial coherence is calculated, label characteristics may be applied according to characteristics of the reflected area (P14). Label characteristics means reflection characteristics of an ultrasonic signal. Ultrasonic signals may have different reflection characteristics depending on density or distribution of a medium. A strong reflector that is sufficiently large compared to amplitude of ultrasound has a high spatial coherence... Accordingly, characteristics of an area, an ultrasonic image of which is to be obtained, may be calculated on the basis of the calculated spatial coherence.” So comparing spatial coherence values is equated to labeling areas of an image on the bases of calculated spatial coherence values from the 2D spatial coherence matrix). 

a filter bank comprising a first plurality of clutter filters, 
the filter bank being configured to receive the ensemble echo data and generate an echo data output from each clutter filter of the first plurality thereof;
(3) select a preferred filter, the preferred filter being selected as the clutter filter of the first plurality thereof that yields a best spatial coherence of the plurality of spatial coherence values; and 
(4) generate an output image that is based on the echo data output from the preferred filter. 
Whereas, Clark, in the same field of endeavor, teaches:
a filter bank comprising a first plurality of clutter filters (Fig. 6, bank of clutter filters 220), 
the filter bank being configured to receive the ensemble echo data and generate an echo data output from each clutter filter of the first plurality thereof (Fig. 6, filter bank 220 receiving incoming data signal and generating output data signal from each fixed clutter filter; see pg. 3, col. 2, para. 0033 – “MUX/Interpolator 231 either selects the output from the most appropriate clutter filter from the bank of clutter filters 220, or generates an output signal by interpolating (blending) the outputs of two or more appropriate clutter filters.”);
(3) select a preferred filter, the preferred filter being selected as the clutter filter of the first plurality thereof that yields a best spatial coherence of the plurality of spatial coherence values (Fig. 3 and 6; see pg. 3, col. 2, para. 0033 – “MUX/Interpolator 231 either selects the output from the most appropriate clutter filter from the bank of clutter filters 220, or generates an output signal by interpolating (blending) the outputs of two or more appropriate clutter filters. MUX/Interpolator 231 determines which clutter filters are appropriate based 
(4) generate an output image that is based on the echo data output from the preferred filter (Fig. 3, spectrum analyzer 300 is equated to an output image based on the preferred filtering; see pg. 2, para. 0018 – “The present invention provides a method and system for adaptively filtering the clutter from an incoming signal in an ultrasound system in spectral Doppler imaging mode....” so the spectrum analyzer can display a spectral Doppler image; Fig. 6; see pg. 3, col. 2, para. 0033 – “MUX/Interpolator 231 either selects the output from the most appropriate clutter filter from the bank of clutter filters 220, or generates an output signal by interpolating (blending) the outputs of two or more appropriate clutter filters. MUX/Interpolator 231 determines which clutter filters are appropriate based on the correlation estimates from estimation 100.”).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Jung, by including to the system a filter bank comprising a plurality of clutter filters, select a preferred filter, the preferred filter being selected as the clutter filter of the first plurality thereof that yields a best spatial coherence of the plurality of spatial coherence values, and generate an output image that is based on the echo data output from the preferred filter, as disclosed in Clark. One of ordinary skill in the art would have been motivated to make this modification in order to avoid continuously changing the filter coefficients while filtering an ongoing incoming signal, as taught in Clark (see pg. 3, col. 1, 0035).
Furthermore, regarding claim 2, Jung further teaches wherein the processor is further configured to generate a map of the plurality of spatial coherence values (Fig. 1; see pg. 2, col. 2, para. 0031 – “...an operation of forming a spatial coherence matrix from the calculated spatial correlation (P13)...”).

The motivation for claim 4 was shown previously in claim 1.

Regarding claim 8, Jung teaches an ultrasound system (Fig. 1, ultrasonic image system) comprising: 
a transducer configured to acquire and transmit ensemble echo data (Fig. 2-3; see pg. 4, col. 1, para. 0051 – “...transducers 31a to 31n that include a plurality of piezoelectric elements to receive the reflected ultrasonic signal...”); 
a processor (Fig. 3-4; see pg. 5, col. 1, para. 0058 – “In the embodiment in FIGS. 3 and 4, the correlation unit, the label unit or the filter unit are illustrated as independent elements, and also be integrated into a single processor or processing device.”) configured to 
identify spatial coherence values from output ensemble echo data (Fig. 1; see pg. 2, col. 2, para. 0031 – “...an operation of calculating spatial correlation based on the 
compare the spatial coherence values from the output ensemble echo data ((Fig. 1; see pg. 2, col. 2, para. 0031 – “...an operation of calculating spatial correlation based on the time-delayed reception ultrasonic signal received by the ultrasonic elements of the transducer (P12); an operation of forming a spatial coherence matrix from the calculated spatial correlation (P13)...”; see pg. 3, col. 1, para. 0035 – “If a 2D matrix (matrix I) related to spatial coherence is calculated, label characteristics may be applied according to characteristics of the reflected area (P14). Label characteristics means reflection characteristics of an ultrasonic signal. Ultrasonic signals may have different reflection characteristics depending on density or distribution of a medium. A strong reflector that is sufficiently large compared to amplitude of ultrasound has a high spatial coherence... Accordingly, characteristics of an area, an ultrasonic image of which is to be obtained, may be calculated on the basis of the calculated spatial coherence.” So comparing spatial coherence values is equated to labeling areas of an image on the bases of calculated spatial coherence values from the 2D spatial coherence matrix). 
Jung does not explicitly teach: 
a filter bank having a plurality of clutter filters configured to receive the ensemble echo data from the transducer, wherein the ensemble echo data is passed through the plurality of clutter filters;
 determine a best spatial coherence value from the identified spatial coherence values, wherein the best spatial coherence value is a highest and best spatial coherence value among the set of spatial coherence values; and
identify the best spatial coherence value for generating an output image for use for subsequent velocity estimations for generating an output image.
Whereas, Clark, in the same field of endeavor, teaches: 
a filter bank having a plurality of clutter filters configured to receive the ensemble echo data from the transducer, wherein the ensemble echo data is passed through the plurality of clutter filters (Fig. 6, filter bank 220 receiving incoming data signal and generating output data signal from each fixed clutter filter; see pg. 3, col. 2, para. 0033 – “MUX/Interpolator 231 either selects the output from the most appropriate clutter filter from the bank of clutter filters 220, or generates an output signal by interpolating (blending) the outputs of two or more appropriate clutter filters.”);
determine a best spatial coherence value from the identified spatial coherence values, wherein the best spatial coherence value is a highest and best spatial coherence value among the set of spatial coherence values (Fig. 3 and 6; see pg. 3, col. 2, para. 0033 – “MUX/Interpolator 231 either selects the output from the most appropriate clutter filter from the bank of clutter filters 220, or generates an output signal by interpolating (blending) the outputs of two or more appropriate clutter filters. MUX/Interpolator 231 determines which clutter filters are appropriate based on the correlation estimates from estimation 100.” so the preferred clutter filter can be selected based on the best correlation estimation value among the correlation estimation values (equated to spatial coherence values)), and 
identify the best spatial coherence value for generating an output image (Fig. 3, spectrum analyzer 300 is equated to an output image, which can be based on the best correlation 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Jung, by including to the system a filter bank comprising a plurality of clutter filters, as disclosed in Clark. One of ordinary skill in the art would have been motivated to make this modification in order to avoid continuously changing the filter coefficients while filtering an ongoing incoming signal, as taught in Clark (see pg. 3, col. 1, para. 0035).
Furthermore, regarding claim 9, Clark further teaches wherein the processor is further configured to designate the clutter filter with the best spatial coherence value as a preferred filter (Fig. 3 and 6; see pg. 3, col. 2, para. 0033 – “MUX/Interpolator 231 either selects the output from the most appropriate clutter filter from the bank of clutter filters 220, or generates an output signal by interpolating (blending) the outputs of two or more appropriate clutter filters. MUX/Interpolator 231 determines which clutter filters are appropriate based on the correlation estimates from estimation 100.” so the preferred clutter filter can be selected based on the best correlation estimation value among the correlation estimation values (equated to spatial coherence values)).
Furthermore, regarding claim 10, Jung further teaches wherein the processor is further configured to 
(1) generate a map of the spatial coherence values from the output ensemble echo data (Fig. 1; see pg. 2, col. 2, para. 0031 – “...an operation of forming a spatial coherence matrix from the calculated spatial correlation (P13)...” where the map is equated to a spatial coherence matrix) and 
(2) determine the best spatial coherence value based on the map (Fig. 1; see pg. 2, col. 2, para. 0031 – “...an operation of calculating spatial correlation based on the time-delayed reception ultrasonic signal received by the ultrasonic elements of the transducer (P12); an operation of forming a spatial coherence matrix from the calculated spatial correlation (P13)...”; see pg. 3, col. 1, para. 0035 – “If a 2D matrix (matrix I) related to spatial coherence is calculated, label characteristics may be applied according to characteristics of the reflected area (P14). Label characteristics means reflection characteristics of an ultrasonic signal. Ultrasonic signals may have different reflection characteristics depending on density or distribution of a medium. A strong reflector that is sufficiently large compared to amplitude of ultrasound has a high spatial coherence... Accordingly, characteristics of an area, an ultrasonic image of which is to be obtained, may be calculated on the basis of the calculated spatial coherence.” So a best spatial coherence value can be found based on the calculated spatial coherence values from the 2D spatial coherence matrix). 
Regarding claim 15, Jung teaches a method for generating an output ultrasound image, the method comprising selecting a best spatial coherence by operations including: 
acquiring, by a transducer, ensemble channel/echo data (Fig. 2-3; see pg. 4, col. 1, para. 0051 – “...transducers 31a to 31n that include a plurality of piezoelectric elements to receive the reflected ultrasonic signal...”); 
calculating, by a processor (Fig. 3-4; see pg. 5, col. 1, para. 0058 – “In the embodiment in FIGS. 3 and 4, the correlation unit, the label unit or the filter unit are illustrated as independent elements, and also be integrated into a single processor or processing device.”), 
a spatial coherence value for each echo data output (Fig. 1; see pg. 2, col. 2, para. 0031 – “...an operation of calculating spatial correlation based on the time-delayed reception ultrasonic signal received by the ultrasonic elements of the transducer (P12); an operation of forming a spatial coherence matrix from the calculated spatial correlation (P13)...”).
Jung does not explicitly teach: 
receiving, by a filter bank comprising a plurality of clutter filters, the echo data from the transducer, wherein the echo data is passed through each clutter filter of the plurality thereof to produce a different echo data output of a plurality thereof;
selecting a preferred filter, wherein the preferred filter is selected as the clutter filter that yields the best spatial coherence, the best spatial coherence value being a highest and best spatial coherence value among the plurality of spatial coherence values; and
generating the output ultrasound image based on the best spatial coherence.
Whereas, Clark, in the same field of endeavor, teaches:
receiving, by a filter bank comprising a plurality of clutter filters, the echo data from the transducer, wherein the echo data is passed through each clutter filter of the plurality thereof to produce a different echo data output of a plurality thereof (Fig. 6, filter bank 220 receiving incoming data signal and generating output data signal from each fixed clutter filter; see pg. 3, col. 2, para. 0033 – “MUX/Interpolator 231 either selects the output from the most appropriate clutter filter from the bank of clutter filters 220, or generates an output signal by interpolating (blending) the outputs of two or more appropriate clutter filters.”); 
selecting a preferred filter, wherein the preferred filter is selected as the clutter filter that yields the best spatial coherence, the best spatial coherence value being a highest and best spatial coherence value among the plurality of spatial coherence values ((Fig. 3 and 6; see pg. 3, col. 2, para. 0033 – “MUX/Interpolator 231 either selects the output from the most appropriate clutter filter from the bank of clutter filters 220, or generates an output signal by interpolating (blending) the outputs of two or more appropriate clutter filters. MUX/Interpolator 231 determines which clutter filters are appropriate based on the correlation estimates from estimation 100.” so the preferred clutter filter can be selected based on the best correlation estimation value among the correlation estimation values (equated to spatial coherence values)); and 
generating the output ultrasound image based on the best spatial coherence (Fig. 3, ultrasonic spectrum analyzer 300 is equated to an output ultrasound image based on the preferred filtering, which can be based on the best correlation estimation values; see pg. 2, para. 0018 – “The present invention provides a method and system for adaptively filtering the clutter from an incoming signal in an ultrasound system in spectral Doppler imaging mode....” so the spectrum analyzer can display a spectral Doppler image; Fig. 6; see pg. 3, col. 2, para. 0033 – “MUX/Interpolator 231 either selects the output from the most appropriate clutter filter from the bank of clutter filters 220, or generates an output signal by interpolating (blending) the outputs of two or more appropriate clutter filters. MUX/Interpolator 231 determines which clutter filters are appropriate based on the correlation estimates from estimation 100.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Jung, by including to the method receiving, by a filter bank comprising a plurality of clutter filters, the echo data from the transducer, selecting a preferred filter, the preferred filter being selected as the clutter filter of the first plurality .

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Clark, as applied to claim 1 above, and in further view of Joo et al. (KR 20070050694 A, published May 16, 2007), hereinafter referred to as Joo. 
Regarding claim 3, Jung in view of Clark teaches all of the elements disclosed in claim 1 above, and Clark further teaches the filter bank is configured to enable at least one echo data output of the plurality thereof to pass through filters in real-time (see pg. 2, col. 2, para. 0017 – “...there is a need for an adaptive clutter filter for spectral Doppler imaging which can be adaptable in real-time without creating objectionable artifacts.”; see pg. 3, col. 2, para. 0034 – “Although the incoming data Signal enters each of the IIR clutter filters 220, the outputs of the bank of clutter filters 220 enters MUX/Interpolator 231 which produces the filtered output signal. MUX/Interpolator 231 either Selects the output from the most appropriate clutter filter from the bank of clutter filters 220, or generates an output signal by interpolating (blending) the outputs of two or more appropriate clutter filters. MUX/Interpolator 231 determines which clutter filters are appropriate based on the correlation estimates from estimation 100.”). 
Jung in view of Clark does not explicitly teach wherein filter bank comprises an Eigen-filter and an IIR filter.
Whereas, Joo, in an analogous field of endeavor, teaches wherein filter bank comprises an Eigen-filter and an IIR filter (Fig. 5, eigen filter 500 and IIR filter 540; see pg. 6, para. 3 – “...eigen filter generation 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter bank, as disclosed in Jung in view of Clark, by having an Eigen-filter and an IIR filter, as disclosed in Joo. One of ordinary skill in the art would have been motivated to make this modification in order to remove the noise signal from the received speech signal, as taught in Joo (see pg. 6, para. 3-4). 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Clark, as applied to claim 1 and 8 above, respectively, and in further view of Harasawa et al. (JP 2012118040 A, published June 21, 2012), hereinafter referred to as Harasawa.
Regarding claim 5, Jung in view of Clark teaches all of the elements disclosed in claim 1 above.
Jung in view of Clark does not explicitly teach wherein the filter bank includes a second plurality of clutter filters, and wherein the processor is further configured to pass the ensemble echo data through the second plurality of clutter filters.
Whereas, Harasawa, in the same field of endeavor, teaches wherein the filter bank includes a second plurality of clutter filters, and wherein the processor is further configured to pass the ensemble echo data through the second plurality of clutter filters (Fig. 1, FIR filters 2 as a first plurality of clutter filers and FFT filters 3 as a second plurality of clutter filters; see Abstract – “...a plurality of FIR filters 2 for inputting reception signals input from the transmitter-receiver circuit 1 and suppressing clutter from among the reception signals, a plurality of FFT means 3 for fourier-transforming an output signal of each FIR filter 2, FFT output selection means 4 for selecting a FFT output result used for a target signal detection from among the output of the FFT means 3, a plurality of target detection means 5 for detecting target signals by using the output result of the FFT output selection means 4...”). 

Regarding claim 12, Jung in view of Clark teaches all of the elements disclosed in claim 8 above.
Jung in view of Clark does not explicitly teach wherein the filter bank further includes an FIR filter and an FFT filter, and wherein the ultrasound system is configured such that the echo data is passed through the FIR filter and the FFT filter in post-acquisition based on a target motion estimation accuracy.
Whereas, Harasawa, in the same field of endeavor, teaches wherein the filter bank further includes an FIR filter and an FFT filter, and wherein the ultrasound system is configured such that the echo data is passed through the FIR filter and the FFT filter in post-acquisition based on a target motion estimation accuracy (Fig. 1, FIR filters 2 and FFT filters 3; see Abstract – “...a plurality of FIR filters 2 for inputting reception signals input from the transmitter-receiver circuit 1 and suppressing clutter from among the reception signals, a plurality of FFT means 3 for fourier-transforming an output signal of each FIR filter 2, FFT output selection means 4 for selecting a FFT output result used for a target signal detection from among the output of the FFT means 3, a plurality of target detection means 5 for detecting target signals by using the output result of the FFT output selection means 4...”; see pg. 10, para. 5 – “Thus, the value of the switching frequency extracted from the switching frequency database 20 is corrected and transferred to the FFT output selection means 4, so that the degradation of the target signal power due to the filter amplitude characteristic is further reduced, and the target detection performance is improved.” Where the target motion estimation accuracy is equated to the target detection performance). 
.

	Claims 6-7, 11, 13-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Clark, as applied to claim 1, 8, and 15 above, respectively, and in further view of Insana et al. (US 20190380684 A1, published December 19, 2019 with a priority date of June 17, 2019), hereinafter referred to as Insana. 
Regarding claim 6, Jung in view of Clark teaches all of the elements disclosed in claim 1 above.
Jung in view of Clark does not explicitly teach wherein the best filter is selected in real-time based on a target motion estimation accuracy provided by measurements of spatial coherence.
Whereas, Insana, in the same field of endeavor, teaches wherein the best filter is selected in real-time based on a target motion estimation accuracy provided by measurements of spatial coherence (Fig. 18; see pg. 4, col. 2, para. 0044 – “Fractional errors                         
                            ϵ
                        
                    GM and                         
                            ϵ
                        
                    best as functions of (a) flow speed for clutter amplitudes                         
                            β
                        
                     and (b) vibration strengths                         
                            γ
                        
                     at 2 mm/s flow speed.”; see pg. 10, col. 1, para. 0144 – “A variety of measurement situations that assess the effectiveness of clutter filters are shown, and the accuracy and precision of flow velocity and signal power estimates are measured.” Where the spatial coherence values are equated to the flow speed of the clutter amplitudes because the fractional errors are generated by clutter motion and blood speed (see para. 0044), so the target motion estimation accuracy is equated to the fractional errors of clutter filters, so the best filter can be selected based on the fractional error of the clutter filter; see pg. 6, col. 2, para. 0080-0081 – “In some embodiments, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating an output image, as disclosed in Jung in view of Clark, by having the best filter based on a target motion estimation accuracy, as disclosed in Insana. One of ordinary skill in the art would have been motivated to make this modification in order to more readily separate echoes of spatially coherent tissue movements from the spatially coherent blood perfusion echoes, as taught in Insana (see pg. 9, col. 1, para. 0122). 
Furthermore, regarding claim 7, Insana further teaches wherein the best spatial coherence is mapped to the output image in post-acquisition time based on a target motion estimation accuracy (Fig. 18; see pg. 4, col. 2, para. 0044 – “Fractional errors                         
                            ϵ
                        
                    GM and                         
                            ϵ
                        
                    best as functions of (a) flow speed for clutter amplitudes                         
                            β
                        
                     and (b) vibration strengths                         
                            γ
                        
                     at 2 mm/s flow speed.”; see pg. 10, col. 1, para. 0144 – “A variety of measurement situations that assess the effectiveness of clutter filters are shown, and the accuracy and precision of flow velocity and signal power estimates are measured.” Where the spatial coherence values are equated to the flow speed of the clutter amplitudes, and the target motion estimation accuracy is equated to the fractional errors of clutter filters, so the best filter can be selected based on the fractional error of the clutter filter; see pg. 6, col. 2, para. 0080-0081 – “In some embodiments, methods and apparatus of this disclosure can be used to adjust temporal sampling during data acquisition to increase the density of independent samples in the low-frequency Doppler spectrum where the weak perfusion signal may be the strongest. In additional aspects, this invention can increase 
The motivation for claim 7 was shown previously in claim 6.

Regarding claim 11, Jung in view of Clark teaches all of the elements disclosed in claim 8 above. 
Jung in view of Clark does not explicitly teach wherein the processor is further configured to compare the spatial coherence values of each clutter filter in real-time based on a target motion estimation accuracy. 
Whereas, Insana, in the same field of endeavor, teaches wherein the processor is further configured to compare the spatial coherence values in real-time based on a target motion estimation accuracy (Fig. 18; see pg. 4, col. 2, para. 0044 – “Fractional errors                         
                            ϵ
                        
                    GM and                         
                            ϵ
                        
                    best as functions of (a) flow speed for clutter amplitudes                         
                            β
                        
                     and (b) vibration strengths                         
                            γ
                        
                     at 2 mm/s flow speed.”; see pg. 10, col. 1, para. 0144 – “A variety of measurement situations that assess the effectiveness of clutter filters are shown, and the accuracy and precision of flow velocity and signal power estimates are measured.” Where the spatial coherence values are equated to the flow speed of the clutter amplitudes because the fractional errors are generated by clutter motion and blood speed (see para. 0044), and the target motion estimation accuracy is equated to the fractional errors of clutter filters, so the best filter can be selected based on the fractional error of the clutter filter; see pg. 6, col. 2, para. 0080-0081 – “In some embodiments, methods and apparatus of this disclosure can be used to adjust temporal sampling during data acquisition to increase the density of independent samples in the low-frequency Doppler spectrum where the weak perfusion signal may be the strongest. In additional aspects, this invention can increase the dimension of the clutter filter to fully exploit the expanded dimensionality of the acquired data, by finding a subspace in an HO SVD filter core array that isolates perfusion signals.”; see para. 0139 – “In embodiments described herein, eigenvector spectral images display distinct linear patterns when RBC 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating an output image, as disclosed in Jung in view of Clark, by comparing the spatial coherence values based on a target motion estimation accuracy, as disclosed in Insana. One of ordinary skill in the art would have been motivated to make this modification in order to more readily separate echoes of spatially coherent tissue movements from the spatially coherent blood perfusion echoes, as taught in Insana (see pg. 9, col. 1, para. 0122). 
Furthermore, regarding claim 13, Insana further teaches wherein the processor is further configured to generate a map of the spatial coherence values in one of real-time and post-acquisition time based on a target motion estimation accuracy (Fig. 18; see pg. 4, col. 2, para. 0044 – “Fractional errors                         
                            ϵ
                        
                    GM and                         
                            ϵ
                        
                    best as functions of (a) flow speed for clutter amplitudes                         
                            β
                        
                     and (b) vibration strengths                         
                            γ
                        
                     at 2 mm/s flow speed.”; see pg. 10, col. 1, para. 0144 – “A variety of measurement situations that assess the effectiveness of clutter filters are shown, and the accuracy and precision of flow velocity and signal power estimates are measured.” Where the spatial coherence values are equated to the flow speed of the clutter amplitudes because the fractional errors are generated by clutter motion and blood speed (see para. 0044), so the target motion estimation accuracy is equated to the fractional errors of clutter filters, so the best filter can be selected based on the fractional error of the clutter filter; see pg. 6, col. 2, para. 0080-
Furthermore, regarding claim 14, Jung further teaches wherein the processor is further configured to use the output ensemble echo data to generate a map of spatial coherence values (Fig. 1; see pg. 2, col. 2, para. 0031 – “...an operation of forming a spatial coherence matrix from the calculated spatial correlation (P13)...” where the map of spatial coherence values is equated to a spatial coherence matrix) AND 
Insana further teaches identifying the best velocity estimates based on the map of spatial coherence values (Fig. 18; see pg. 4, col. 2, para. 0044 – “Fractional errors                         
                            ϵ
                        
                    GM and                         
                            ϵ
                        
                    best as functions of (a) flow speed for clutter amplitudes                         
                            β
                        
                     and (b) vibration strengths                         
                            γ
                        
                     at 2 mm/s flow speed.”; see pg. 10, col. 1, para. 0144 – “A variety of measurement situations that assess the effectiveness of clutter filters are shown, and the accuracy and precision of flow velocity and signal power estimates are measured.” Where the spatial coherence values are equated to the flow speed of the clutter amplitudes, and the target motion estimation accuracy is equated to the fractional errors of clutter filters because the fractional errors are generated by clutter motion and blood speed (see para. 0044), so the best filter can be selected based on the fractional error of the clutter filter, which is based on the best flow speed (velocity estimate) of the clutter filter; see pg. 6, col. 2, para. 0080-0081 – “In some embodiments, methods and apparatus of this disclosure can be used to adjust temporal sampling during data acquisition to increase the density of independent samples in the low-frequency Doppler spectrum where the weak perfusion signal may be the strongest. In additional aspects, this invention can increase the dimension of the clutter filter to fully exploit the expanded dimensionality of the acquired data, by finding a subspace in an HO SVD filter core 
The motivation for claims 13-14 was shown previously in claim 11. 

Regarding claim 16, Jung in view of Clark teaches all of the elements disclosed in claim 15 above.
Jung in view of Clark does not explicitly teach generating a map of the spatial coherence values and velocity estimates based on the plurality of echo data outputs.
Whereas, Isana, in the same field of endeavor, teaches generating a map of the spatial coherence values and velocity estimates based on the plurality of echo data outputs ((Fig. 18; see pg. 4, col. 2, para. 0044 – “Fractional errors                         
                            ϵ
                        
                    GM and                         
                            ϵ
                        
                    best as functions of (a) flow speed for clutter amplitudes                         
                            β
                        
                     and (b) vibration strengths                         
                            γ
                        
                     at 2 mm/s flow speed.”; see pg. 10, col. 1, para. 0144 – “A variety of measurement situations that assess the effectiveness of clutter filters are shown, and the accuracy and precision of flow velocity and signal power estimates are measured.” Where the spatial coherence values are equated to the flow speed of the clutter amplitudes because the fractional errors are generated by clutter motion and blood speed (see para. 0044), and the target motion estimation accuracy is equated to the fractional errors of clutter filters, so the best filter can be selected based on the fractional error of the clutter filter, 
Furthermore, regarding claim 17, Jung further teaches a method further comprising identifying the best spatial coherence based on the map of the spatial coherence values (Fig. 1; see pg. 2, col. 2, para. 0031 – “...an operation of calculating spatial correlation based on the time-delayed reception ultrasonic signal received by the ultrasonic elements of the transducer (P12); an operation of forming a spatial coherence matrix from the calculated spatial correlation (P13)...”; see pg. 3, col. 1, para. 0035 – “If a 2D matrix (matrix I) related to spatial coherence is calculated, label characteristics may be applied according to characteristics of the reflected area (P14). Label characteristics means reflection characteristics of an ultrasonic signal. Ultrasonic signals may have different reflection characteristics depending on density or distribution of a medium. A strong reflector that is sufficiently large compared to amplitude of ultrasound 
Furthermore, regarding claim 18, Isana further teaches wherein the processor maps the best spatial coherence to the output image in real-time based on a target motion estimation accuracy (Fig. 18; see pg. 4, col. 2, para. 0044 – “Fractional errors                         
                            ϵ
                        
                    GM and                         
                            ϵ
                        
                    best as functions of (a) flow speed for clutter amplitudes                         
                            β
                        
                     and (b) vibration strengths                         
                            γ
                        
                     at 2 mm/s flow speed.”; see pg. 10, col. 1, para. 0144 – “A variety of measurement situations that assess the effectiveness of clutter filters are shown, and the accuracy and precision of flow velocity and signal power estimates are measured.” Where the spatial coherence values are equated to the flow speed of the clutter amplitudes because the fractional errors are generated by clutter motion and blood speed (see para. 0044), and the target motion estimation accuracy is equated to the fractional errors of clutter filters, so the best filter can be selected based on the fractional error of the clutter filter; see pg. 6, col. 2, para. 0080-0081 – “In some embodiments, methods and apparatus of this disclosure can be used to adjust temporal sampling during data acquisition to increase the density of independent samples in the low-frequency Doppler spectrum where the weak perfusion signal may be the strongest. In additional aspects, this invention can increase the dimension of the clutter filter to fully exploit the expanded dimensionality of the acquired data, by finding a subspace in an HO SVD filter core array that isolates perfusion signals.”; see para. 0139 – “In embodiments described herein, eigenvector spectral images display distinct linear patterns when RBC movement is directed, as in vessel flows, and diffuse patterns when RBC movement is disorganized , as in capillary perfusion. The 3-D eigenspace provided by HOSVD processing can offer a wealth of specific information about scatterer movement that may be encoded in pulse-echo signal arrays.”; see para. 0245 – “Tissue Structure Similarity: The magnitude of each spatial eigenvector...which are columns of V, can be reformatted into a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating an output image, as disclosed in Jung in view of Clark, by having the output image be based on a target motion estimation accuracy, as disclosed in Insana. One of ordinary skill in the art would have been motivated to make this modification in order to more readily separate echoes of spatially coherent tissue movements from the spatially coherent blood perfusion echoes, as taught in Insana (see pg. 9, col. 1, para. 0122). 
Furthermore, regarding claim 19, Insana further teaches a method further comprising generating a map of the plurality of spatial coherence values and velocity estimates in post-acquisition time based on a target motion estimation accuracy (Fig. 18; see pg. 4, col. 2, para. 0044 – “Fractional errors                         
                            ϵ
                        
                    GM and                         
                            ϵ
                        
                    best as functions of (a) flow speed for clutter amplitudes                         
                            β
                        
                     and (b) vibration strengths                         
                            γ
                        
                     at 2 mm/s flow speed.”; see pg. 10, col. 1, para. 0144 – “A variety of measurement situations that assess the effectiveness of clutter filters are shown, and the accuracy and precision of flow velocity and signal power estimates are measured.” Where the spatial coherence values are equated to the flow speed of the clutter amplitudes, and the target motion estimation accuracy is equated to the fractional errors of clutter filters, so the best filter can be selected based on the fractional error of the clutter filter, which is based on the best flow speed (velocity estimate) of the clutter filter; see pg. 6, col. 2, para. 0080-0081 – “In some embodiments, methods and apparatus of this disclosure can be used to adjust temporal sampling during data acquisition to increase the density of independent samples in the low-frequency Doppler spectrum where the weak perfusion signal may be the strongest. In additional aspects, this invention can increase 
Furthermore, regarding claim 20, Insana further teaches a method further comprising generating a map of the spatial coherence values to identify the spatial coherence value based on a target motion estimation accuracy (Fig. 18; see pg. 4, col. 2, para. 0044 – “Fractional errors                         
                            ϵ
                        
                    GM and                         
                            ϵ
                        
                    best as functions of (a) flow speed for clutter amplitudes                         
                            β
                        
                     and (b) vibration strengths                         
                            γ
                        
                     at 2 mm/s flow speed.”; see pg. 10, col. 1, para. 0144 – “A variety of measurement situations that assess the effectiveness of clutter filters are shown, and the accuracy and precision of flow velocity and signal power estimates are measured.” Where the spatial coherence values are equated to the flow speed of the clutter amplitudes, and the target motion estimation accuracy is equated to the fractional errors of clutter filters, so the best filter can be selected based on the fractional error of the clutter filter; see pg. 6, col. 2, para. 0080-0081 – “In some embodiments, methods and apparatus of this disclosure can be used to adjust temporal sampling during data acquisition to increase the density of independent samples in the low-frequency Doppler spectrum where the weak perfusion signal may be the strongest. In additional aspects, this invention can increase the dimension of the clutter filter to fully exploit the expanded dimensionality of the acquired data, by finding a subspace in an HO SVD filter core array that isolates perfusion signals.”).
The motivation for claims 19-20 was shown previously in claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Kim (US 8684934 B2, published April 1, 2014)
Koh et al. (US 20140316274 A1, published October 23, 2014) discloses an ultrasound system that stores selected clutter filters in clutter filter bank.
Guracar et al. (US 6309357 B1, published October 30, 2001) discloses an ultrasound system that selects estimates from one of the two clutter filtering paths, including the highest velocity magnitude. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791